        Case 3:19-cv-04238-MMC Document 693 Filed 07/15/21 Page 1 of 2




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California
                                      CIVIL MINUTES

 Date: July 14, 2021              Time: 10:00 – 11:30            Judge: MAXINE M. CHESNEY
                                        11:45 – 1:00
                                        2:00 – 3:59
                                        4:09 – 4:25
                                        = 4 hours 58 minutes

 Case No.: 19-cv-04238-MMC        Case Name: Proofpoint, Inc. v. Vade Secure, Incorporated, et al

Attorney for Plaintiff: Sean Pak, Iman Lordgooei, Jodie Cheng
Attorney for Defendant (Vade): Douglas Lumish, Jeffrey Homrig, Margaret Tough,
                                 Joseph Wetzel
Attorney for Defendant (Lemarié): Adam Cashman, Evan Budaj

 Deputy Clerk: Tracy Geiger                           Court Reporter: Belle Ball

                                       PROCEEDINGS
Final Pretrial Conference/Motion(s) In Limine Hearing - held by Zoom webinar.

Plaintiffs’ Motions In Limine:
1.Prohibiting Evidence or Argument re: Proofpoint’s Prospective
Acquisition by Private Equity Investment Firm Thoma Bravo - Granted – Bilateral.
2. Prohibiting Evidence or Argument that Any Accused Product or Service
Practices Any of Defendants’ Patents – Denied without prejudice to specific objection.
3. Prohibiting Testimony or Argument re: Patent Law Principles – Denied without prejudice to
specific objection.
4. To Exclude Evidence and Argument re: Royalties – Deferred, supplemental simultaneous
briefs due July 19, 2021.
5. To Prohibit Evidence or Argument re: Plaintiffs’ Election to Drop Previously Identified Trade
Secrets – Granted – Bilateral.
6. To Prohibit Testimony From Fact Witnesses re: Whether Alleged Trade Secrets Qualify as
Trade Secrets – 1st Part (Whether the Alleged Trade Secrets Qualify as "Trade Secrets") -
Granted – Bilateral; 2nd Part (Whether Plaintiffs Identified Specific "Trade Secrets" Prior
to This Litigation) – Denied.

Defendants’ Motions In Limine:
1. Regarding Documents on Mr. Lemarié’s Personal Devices – Deferred.
2. To Preclude Plaintiffs From Calling Defendants’ Expert, James Pooley, as a
Witness – Granted without prejudice to Plaintiffs exceeding scope of cross-examination
when witness is called in Defendants' case.
        Case 3:19-cv-04238-MMC Document 693 Filed 07/15/21 Page 2 of 2




3. To Preclude Reference to Judge Illman’s Discovery and Sanctions Orders – Granted as to all
court orders and other filings, with exception of allowing, as relevant to timing of deletions,
Plaintiffs and Defendants to refer to Plaintiffs' motion to enforce Judge Illman's order
requiring production of documents and said order itself, and without prejudice to seeking
leave to refer to other orders/filings outside presence of jury.
4. To Exclude Experts From Offering Opinions Not Included in Their Reports – Granted with
understanding experts not limited to verbatim recounting of reports.
5. To Exclude Use of Derogatory or Pejorative Language – Granted as to "thief" and
otherwise Denied.
6. To Preclude Any Party From Disparaging a Party or Witness on the Basis of
Nationality, Place of Residence, or Native Language – Denied without prejudice to specific
objection.
7. To Exclude any References to the Enumerated Trade Secrets as
“Trade Secret (Number)” - Granted as to references by Court but not parties.
8. To Exclude Testimony, Evidence, or Argument of Undisclosed Theories – Denied.
9. To Exclude Testimony, Evidence, or Argument Referring to Dismissed or
Dropped Claims – Granted – Bilateral.
10. To Apply Extrinsic Test for Substantial Similarity – Denied without prejudice to renewing
after close of evidence.
11. To Exclude Comments on Witness Unavailability – Granted and both sides can offer
evidence as to COVID-19 restrictions or other impediments to appearance, but without
comment as to witnesses' willingness to appear in absence of restriction/impediment.
12. To Exclude Evidence or Argument Related to the Use of Jury Consultants – Withdrawn in
light of parties' stipulation.
13. Regarding Damages Theories on Breach of Contract Claims – Denied.
Other Orders:

Defendant Lemarié to provide to Plaintiffs by July 19, 2021, all source code in files on Time
Machine backup list.
Parties to agree on neutral interpreter and provide proposed order of appointment.

Jury of 8 to be selected.

Time limits – 22 hours per side (excluding closing arguments).
Trial schedule: Monday through Thursday from 9:00-12:00 & 1:00-4:00 with two 15-
minute breaks; Fridays may be used for jury instruction conference, other legal matters,
jury deliberation.

Case continued to: July 23, 2021 at 9:00 am for:
Vade Defendants’ Motion for De Novo Determination of Dispositive Matter Referred to
Magistrate Judge (Dkt. 581)
Defendant Lemarie’s Motion for De Novo Determination of Dispositive Matter Referred to
Magistrate Judge (Dkt. 584)

Case continued to: July 26, 2021 at 8:30 am for Jury Selection / Jury Trial
